         Case 4:21-cv-00450-JM Document 11-11 Filed 06/15/21 Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT FOR
                            THE EASTERN DISTRICT OF ARKANSAS

------------------------------------------------------------------ x
                                                                   :
                                                                   :
DYLAN BRANDT, et al.,                                              :
                                                                   :
                                    Plaintiffs,                    :   Case No.: 4:21-CV-00450-JM-01
                                                                   :
                                    v.                             :
                                                                   :
LESLIE RUTLEDGE, et al.,
                                                                   :
                                    Defendants.                    :
                                                                   :
                                                                   :
------------------------------------------------------------------ x


                  DECLARATION OF DEANNA ADKINS, MD
    IN SUPPORT OF PLAINTIFFS’ MOTION FOR A PRELIMINARY INJUNCTION

         1.     I have been retained by counsel for Plaintiffs as an expert in connection with the

above-captioned litigation.

         2.     The purpose of this declaration is to provide my expert opinions on: (1) the

treatment protocols for transgender adolescents with gender dysphoria including the provision of

pubertal suppression treatment and hormone therapy; and (2) the severe risk of harm to these

adolescents of withholding or withdrawing this medical treatment where such treatment is

medically necessary.

         3.     I have knowledge of the matters stated in this declaration and have collected and

cite to relevant literature concerning the issues that arise in this litigation in the body of this

declaration.

         4.     In preparing this declaration, I reviewed House Bill 1570 (the “Health Care Ban”).

I also relied on my scientific education and training, my research experience, my knowledge of

the scientific literature in the pertinent fields, and my clinical experience treating adolescents

                                                        -1-

                                                                                                       11
        Case 4:21-cv-00450-JM Document 11-11 Filed 06/15/21 Page 2 of 18




with gender dysphoria. The materials I have relied upon in preparing this declaration are the

same types of materials that experts in my field regularly rely upon when forming opinions on

these subjects. I may wish to supplement these opinions or the bases for them as a result of new

scientific research or publications or in response to statements and issues that may arise in my

area of expertise.

                         BACKGROUND AND QUALIFICATIONS

        5.     I received my medical degree from the Medical College of Georgia in 1997. I

served as the Fellowship Program Director of Pediatric Endocrinology at Duke University

School of Medicine for fourteen years and am currently the Director of the Duke Center for

Child and Adolescent Gender Care.

        6.     I have been licensed to practice medicine in the state of North Carolina since

2001.

        7.     I have extensive experience working with children with endocrine disorders and I

am an expert in the treatment of children with intersex traits, also known as differences or

disorders of sex development, and in the treatment of children with gender dysphoria.

        8.     I am a member of the American Academy of Pediatrics, the North Carolina

Pediatric Society, the Pediatric Endocrine Society, and The Endocrine Society. I am also a

member of the World Professional Association for Transgender Health (“WPATH”), the leading

association of medical and mental health professionals in the treatment of transgender

individuals.

        9.     I am the founder of the Duke Center for Child and Adolescent Gender Care

(“Gender Care Clinic”), which opened in 2015. I currently serve as the director of the clinic.

The Gender Care Clinic sees patients between age 7 and 22 with gender dysphoria and/or



                                                -2-
        Case 4:21-cv-00450-JM Document 11-11 Filed 06/15/21 Page 3 of 18




differences or disorders of sex development. I have been caring for these individuals in my

routine practice for many years prior to opening the clinic.

       10.     I currently treat approximately 400 transgender and intersex young people from

North Carolina and across the Southeast at the Gender Care clinic. I have treated approximately

500 transgender and intersex young people in my career.

       11.     As part of my practice, I stay familiar with the latest medical science and

treatment protocols related to differences or disorders of sex development and gender dysphoria.

       12.     I am regularly called upon by colleagues to assist with the sex assignment of

infants who cannot be classified as male or female at birth due to a range of variables in which

sex-related characteristics are not completely aligned as male or female.

       13.     In the past four years, I was deposed and testified at trial as an expert in one case,

Adams v. The School Board of St. Johns Cty., Florida, No. 17-CV-739 (M.D.Fla. 2017).

       14.     I am being compensated at an hourly rate of $250 per hour for preparation of

expert declarations and reports, and $400 per hour for time spent preparing for or giving

deposition or trial testimony. My compensation does not depend on the outcome of this

litigation, the opinions I express, or the testimony I provide.

                     GENDER IDENTITY AND GENDER DYSPHORIA

       15.     A person’s gender identity refers to a person’s inner sense of their gender.

       16.     Although the precise origin of gender identity is unknown, a person’s gender

identity is a fundamental aspect of human development and there is a general medical consensus

that there is a significant biological component to gender identity.

       17.     Everyone has a gender identity.




                                                 -3-
        Case 4:21-cv-00450-JM Document 11-11 Filed 06/15/21 Page 4 of 18




        18.     Most people have a gender identity that aligns with the sex they are designated at

birth based on their external genitalia.1 People whose sex assigned at birth aligns with their

gender identity are cisgender.

        19.     A transgender person is someone who has a gender identity that differs from the

person’s sex designated at birth.

        20.     Many transgender children become aware of their gender identity early in life, as

young as two years old. Others may not become fully aware of their gender identity until the

onset of puberty or later.2

        21.     A person’s gender identity (regardless of whether that identity matches other sex-

related characteristics) is fixed, is not subject to voluntary control, cannot be voluntarily

changed, and is not undermined or altered by the existence of other sex-related characteristics

that do not align with it.3

        22.     According the American Psychiatric Association’s Diagnostic & Statistical

Manual of Mental Disorders (“DSM V”), “gender dysphoria” is the diagnostic term for the



1
        The terms “sex designated at birth” or “sex assigned at birth” are more precise than the
        term “biological sex” because all of the physiological aspects of a person’s sex are not
        always aligned with each other. For example, some people with intersex characteristics
        may have chromosomes typically associated with males but genitalia typically associated
        with females. See Hembree WC, et al. Endocrine treatment of gender-dysphoria/gender
        incongruent persons: An Endocrine Society clinical practice guideline. J Clin Endocrinol
        Metab 2017; 102: 3869–3903, 3875,
        https://academic.oup.com/jcem/article/102/11/3869/4157558 (hereafter “Endocrine
        Guidelines”) (“Biological sex, biological male or female: These terms refer to physical
        aspects of maleness and femaleness. As these may not be in line with each other (e.g., a
        person with XY chromosomes may have female-appearing genitalia), the terms
        biological sex and biological male or female are imprecise and should be avoided.”).
2
        Endocrine Guidelines at 3874-3875.
3
        Endocrine Guidelines at 3874.

                                                 -4-
        Case 4:21-cv-00450-JM Document 11-11 Filed 06/15/21 Page 5 of 18




condition where clinically significant distress results from the lack of congruence between a

person’s gender identity and the sex they were designated at birth. In order to be diagnosed with

gender dysphoria, the incongruence must have persisted for at least six months and be

accompanied by clinically significant distress or impairment in social, occupational, or other

important areas of functioning.

        23.     Being transgender is not itself a mental disorder or a medical condition to be

cured. But gender dysphoria is a serious medical condition that, if left untreated, can result in

severe anxiety and depression, self-harm, and suicidality.4

        24.     Before receiving treatment, many individuals with gender dysphoria have high

rates of anxiety, depression and suicidal ideation. I have seen in my patients that without

appropriate treatment this distress impacts every aspect of life.

        25.     The only effective treatment to avoid this serious harm is for the person to live in

accordance with their gender identity and follow appropriate treatment protocols to affirm gender

identity and alleviate distress.

        26.     When appropriately treated, gender dysphoria is easily managed. I currently treat

hundreds of transgender patients. All of my patients have suffered from persistent gender

dysphoria, which has been alleviated through clinically appropriate treatment.




4
        Spack NP, Edwards-Leeper L, Feldmain HA, et al. Children and adolescents with gender
        identity disorder referred to a pediatric medical center. Pediatrics. 2012; 129(3):418-425.
        Olson KR, Durwood L, DeMeules M, McLaughlin KA. Mental health of transgender
        children who are supported in their identities. Pediatrics. 2016; 137:1-8.

                                                 -5-
        Case 4:21-cv-00450-JM Document 11-11 Filed 06/15/21 Page 6 of 18




     TREATMENT PROTOCOLS FOR PATIENTS WITH GENDER DYSPHORIA

       27.     The Endocrine Society and WPATH have published widely accepted standards of

care for treating gender dysphoria.5 The precise treatment for gender dysphoria depends on each

person’s individualized need, and the medical standards of care differ depending on whether the

treatment is for a pre-pubertal child, an adolescent, or an adult.

       28.     Treatment for gender dysphoria is aimed at eliminating the clinically significant

distress a patient experiences by helping the patient live in alignment with their gender identity.

This treatment is sometimes referred to as “gender transition,” “transition related care,” or

“gender affirming care.” All of the major medical professional groups in the United States,

including the American Academy of Pediatrics, the American Medical Association and the

American Academy of Child and Adolescent Psychiatry, agree that this care is safe, effective,

and medically necessary treatment for the health and wellbeing of children and adolescents

suffering from gender dysphoria.6



5
       Endocrine Guidelines; World Prof’l Ass’n for Transgender Health, Standards of Care for
       the Health of Transsexual, Transgender, and Gender-Nonconforming People (7th
       Version, 2011),
       http://www.wpath.org/site_page.cfm?pk_association_webpage_menu=1351&pk_association_we
       bpage=4655 (hereafter, WPATH SOC).
6
       Rafferty J, Committee on Psychosocial Aspects of Child and Family Health, Committee
       on Adolescence and Section on Lesbian, Gay, Bisexual, and Transgender Health and
       Wellness, Pediatrics October 2018; 142(4): 2018-2162; Beers, L. American Academy of
       Pediatrics Speaks Out Against Bills Harming Transgender Youth (March 16, 2021),
       https://services.aap.org/en/news-room/news-releases/aap/2021/american-academy-of-
       pediatrics-speaks-out-against-bills-harming-transgender-youth/; American Academy of
       Child & Adolescent Psychiatry, AACAP Statement Responding to Efforts to ban
       Evidence-Based Care for Transgender and Gender Diverse Youth (Nov. 8, 2019),
       https://www.aacap.org/AACAP/Latest_News/AACAP_Statement_Responding_to_Effort
       s-to_ban_Evidence-Based_Care_for_Transgender_and_Gender_Diverse.aspx; American
       Medical Association, State Advocacy Update (March 26, 2021), https://www.ama-
       assn.org/health-care-advocacy/advocacy-update/march-26-2021-state-advocacy-update

                                                 -6-
        Case 4:21-cv-00450-JM Document 11-11 Filed 06/15/21 Page 7 of 18




        29.     The Endocrine Society Clinical Guidelines were developed through rigorous

scientific processes that “followed the approach recommended by the Grading of

Recommendations, Assessment, Development, and Evaluation group, an international group

with expertise in the development and implementation of evidence-based guidelines.” The

guidelines affirm that patients with gender dysphoria often must be treated with “a safe and

effective hormone regimen that will (1) suppress endogenous sex hormone secretion determined

by the person’s genetic/gonadal sex and (2) maintain sex hormone levels within the normal range

for the person’s affirmed gender.”7

        30.     Before puberty, treatment does not include any drug or surgical intervention. For

this group of patients, treatment is limited to “social transition,” which means allowing a

transgender child to live and be socially recognized in accordance with their gender identity.8

This can include allowing children to wear clothing, to cut or grow their hair, to use names and

pronouns, and to access restrooms and other sex-separated facilities and activities in line with

their gender identity instead of the sex assigned to them at birth. Social transition is a critical part

of treatment of patients with gender dysphoria of all ages and it is the only treatment for pre-

pubertal children.

        31.     For many transgender adolescents with gender dysphoria, going through

endogenous puberty can cause extreme distress. Puberty delaying treatment allows them to

avoid going through their endogenous puberty thereby avoiding the heightened gender dysphoria

and permanent physical changes that puberty would cause. This fully reversible treatment also

gives a young person time to further understand their gender identity without the distress of


7
        Endocrine Guidelines at 3869.
8
        Endocrine Guidelines at 3878; WPATH SOC at 15-17.

                                                  -7-
        Case 4:21-cv-00450-JM Document 11-11 Filed 06/15/21 Page 8 of 18




puberty and before initiating gender-affirming hormone therapy if it becomes medically

indicated.

       32.     Puberty delaying treatment works by pausing endogenous puberty at the stage it

has reached when the treatment begins. This has the impact of limiting the influence of a

person’s endogenous hormones on the body. For example, after the initiation of puberty delaying

treatment, a girl who is transgender will experience none of the impacts of testosterone that

would be typical if she underwent her full endogenous puberty.

       33.     Under the Endocrine Society Clinical Guidelines, transgender adolescents with

gender dysphoria may be eligible for pubertal suppression if:

       •       A qualified mental health professional has confirmed that:

                  o    the adolescent has demonstrated a long-lasting and intense pattern of gender

                       nonconformity or gender dysphoria (whether suppressed or expressed),

                  o    gender dysphoria worsened with the onset of puberty,

                  o    any coexisting psychological, medical, or social problems that could

                       interfere with treatment (e.g., that may compromise treatment adherence)

                       have been addressed, such that the adolescent's situation and functioning are

                       stable enough to start treatment,

                  o    has sufficient mental capacity to give informed consent to this (reversible)

                       treatment, and

       •       The adolescent:

                  o    has been informed of the effects and side effects of treatment (including

                       potential loss of fertility if the individual subsequently continues with sex

                       hormone treatment) and options to preserve fertility, and


                                                 -8-
        Case 4:21-cv-00450-JM Document 11-11 Filed 06/15/21 Page 9 of 18




                  o    has given informed consent and (particularly when the adolescent has not

                       reached the age of legal medical consent, depending on applicable

                       legislation) the parents or other caretakers or guardians have consented to the

                       treatment and are involved in supporting the adolescent throughout the

                       treatment process,

       •       And a pediatric endocrinologist or other clinician experienced in pubertal

               assessment:

                  o    agrees with the indication for GnRH agonist treatment,

                  o    has confirmed that puberty has started in the adolescent, and

                  o    has confirmed that there are no medical contraindications to GnRH agonist

                       treatment.

       34.     For some patients, initiating puberty consistent with gender identity through gender-

affirming hormone therapy may also be medically necessary. Around the age of fourteen, depending

on the medical needs of the patient, and the patient’s mental health and medical history, gender-

affirming hormone therapy can be prescribed and the adolescent will go through hormonal puberty

consistent with their gender identity on a comparable timeline to their non-transgender peers.

       35.     Under the Endocrine Society Clinical Guidelines, transgender adolescents may be

eligible for gender-affirming hormone therapy if:

       •       A qualified mental health professional has confirmed:

                  o    the persistence of gender dysphoria,

                  o    any coexisting psychological, medical, or social problems that could

                       interfere with treatment (e.g., that may compromise treatment adherence)

                       have been addressed, such that the adolescent's situation and functioning are


                                                 -9-
       Case 4:21-cv-00450-JM Document 11-11 Filed 06/15/21 Page 10 of 18




                       stable enough to start sex hormone treatment,

                  o    the adolescent has sufficient mental capacity to estimate the consequences of

                       this (partly) irreversible treatment, weigh the benefits and risks, and give

                       informed consent to this (partly) irreversible treatment,

       •       And the adolescent:

                  o    has been informed of the (irreversible) effects and side effects of treatment

                       (including potential loss of fertility and options to preserve fertility),

                  o    has given informed consent and (particularly when the adolescent has not

                       reached the age of legal medical consent, depending on applicable

                       legislation) the parents or other caretakers or guardians have consented to the

                       treatment and are involved in supporting the adolescent throughout the

                       treatment process,

       •       And a pediatric endocrinologist or other clinician experienced in pubertal induction:

                  o    agrees with the indication for sex hormone treatment,

                  o    has confirmed that there are no medical contraindications to sex hormone

                       treatment.

       36.     When treating a transgender adolescent with gender dysphoria, when medically

indicated, I prescribe puberty delaying treatment at the Tanner 2 stage of puberty. For people

assigned male at birth, Tanner Stage 2 of puberty is typically between ages 9 and 14, and for

people assigned female at birth, between ages 8 and 12. Where I first meet a patient after the

patient has begun puberty, I assess the patient’s individual medical needs. Depending on the

patient’s needs and the changes that have already been caused by their endogenous puberty, I

either initiate pubertal suppression, and wait to initiate gender-affirming hormones until they are


                                                  -10-
       Case 4:21-cv-00450-JM Document 11-11 Filed 06/15/21 Page 11 of 18




ready; or, initiate puberty consistent with their gender identity with gender affirming hormones.

The goal is to minimize the patient’s dysphoria and initiate puberty consistent with gender

identity within the typical age range. In my extensive clinical experience, I have observed the

substantial benefits of providing individualized care to patients through pubertal suppression and

gender-affirming hormones. This treatment also substantially minimizes dysphoria later in life

and can eliminate the need for surgical treatment in adulthood altogether.

       37.     For many patients, social transition and hormone therapy are sufficient forms of

treatment for gender dysphoria. Others also need one or more forms of surgical treatment to

alleviate gender dysphoria. I do not perform surgery, but I refer my older patients for surgery

when clinically appropriate.

       38.     Individuals assigned female at birth may receive chest reconstruction surgery

before the age of 18 provided they have been living consistent with their gender identity for a

significant period of time. Genital surgery for transgender women and men is not recommended

until the person has reached the age of at least 18.

 PUBERTY BLOCKERS AND GENDER-AFFIRMING HORMONES ARE SAFE AND
         EFFECTIVE TREATMENTS FOR TRANSGENDER YOUTH

       39.     The Endocrine Society’s treatment protocols for providing puberty blockers and

gender affirming hormone therapy are safe and effective treatments for gender dysphoria.

       40.     Puberty blockers began to be used in transgender patients in 2004, which is not

considered recent in medicine. We also have over thirty years of data on the impact of puberty

blockers on children who undergo precocious puberty that we can apply to the transgender

population. From the more than thirty years of data that we have, there is no scientific evidence

of short or long-term negative effects on patients who receive puberty blockers. And for

transgender youth (as compared to those treated for precocious puberty), the treatment is used for


                                                -11-
       Case 4:21-cv-00450-JM Document 11-11 Filed 06/15/21 Page 12 of 18




a much shorter period of time, in order to pause puberty before either initiating puberty with

cross-sex hormones or resuming endogenous puberty. This medication is also used in

adolescents and adults undergoing chemotherapy to preserve fertility and in patients with

hormone sensitive cancers, like breast and prostate cancer.

       41.     In a 2020 study published in Pediatrics, the official journal of the American

Academy of Pediatrics, researchers concluded that “Treatment with pubertal suppression among

those who wanted it was associated with lower odds of lifetime suicidal ideation when compared

with those who wanted pubertal suppression but did not receive it. Suicidality is of particular

concern for this population because the estimated lifetime prevalence of suicide attempts among

transgender people is as high as 40%.”9

       42.    As noted above, under the Endocrine Society Clinical Guidelines, once a

transgender adolescent establishes further maturity and competence to make decisions about

additional treatment, it may then be medically necessary and appropriate to provide gender-

affirming hormone therapy to initiate puberty consistent with gender identity. For girls who are

transgender this means administering both testosterone suppressing treatment as well as estrogen

to initiate hormonal puberty consistent with the patient’s female gender identity. For boys who

are transgender this means administering testosterone.


9
       Turban JL, King D, Carswell JM, et al. Pubertal Suppression for Transgender Youth and
       Risk of Suicidal Ideation. Pediatrics. 2020;145(2):e20191725. Wiepjes, C. M., Nota, N.
       M., de Blok, C. J., Klaver, M., de Vries, A. L., Wensing-Kruger, S. A., ... & Gooren, L. J.
       (2018). The Amsterdam cohort of gender dysphoria study (1972–2015): trends in
       prevalence, treatment, and regrets. The Journal of Sexual Medicine, 15(4), 582-590. De
       Vries, A. L., McGuire, J. K., Steensma, T. D., Wagenaar, E. C., Doreleijers, T. A., &
       Cohen-Kettenis, P. T. (2014). Young adult psychological outcome after puberty
       suppression and gender reassignment. Pediatrics, 134(4), 696-704.




                                               -12-
       Case 4:21-cv-00450-JM Document 11-11 Filed 06/15/21 Page 13 of 18




       43.      There is nothing inherently harmful about undergoing hormone treatment to

sustain one’s health and it is a common practice in many non-transgender patients for reasons

unrelated to treatment of gender dysphoria. Many transgender people have been on hormone

therapy for decades and we are not seeing evidence of negative health outcomes as a result.

Likewise, many non-transgender individuals have to undergo hormone treatment for the majority

of their lives, and it is well-managed. This includes patients with various intersex conditions such

as Turner syndrome and Klinefelter syndrome, premature ovarian failure, and cancer.

       44.      In addition to my patients with intersex traits, I regularly treat cisgender patients

with the same hormone therapy that is provided to transgender patients. For example, cisgender

boys with delayed puberty are often prescribed testosterone if they have not begun puberty by

age 14. Without testosterone, for most of these patients, puberty would eventually initiate

naturally but testosterone is often prescribed to avoid some of the social stigma that comes from

undergoing puberty later than one’s peers. Likewise, cisgender girls with hypogonadotropic

hypogonadism (delayed puberty due to lack of estrogen caused by a problem with the pituitary

gland or hypothalamus) may be treated with estrogen to initiate puberty. I also treat cisgender

girls with Polycystic Ovarian Syndrome (PCOS) with hormonal birth control or testosterone

suppression to reduce some symptoms of the condition including excess facial hair. Similarly, a

cisgender boy and a transgender boy could both seek surgery to remove breast tissue to help

align their body or appearance with their gender. In other words, as a pediatric endocrinologist I

provide the same types of treatments to people with intersex traits and cisgender people to affirm

their gender that is prohibited by the Health Care Ban if provided to transgender people for the

same reasons.




                                                 -13-
       Case 4:21-cv-00450-JM Document 11-11 Filed 06/15/21 Page 14 of 18




       45.     One argument against treatment for transgender youth that is often raised is that

the treatment is automatically sterilizing, but this is not accurate. Many people undergo fertility

preservation before any treatment that would compromise fertility. Many more transgender

people may be treated with gender affirming surgery that has no impact on fertility such as chest

reconstruction. Many transgender individuals conceive children after undergoing hormone

therapy.10 More generally, many medical interventions that are necessary to preserve a person’s

health and well-being can impact an individual’s fertility, but we proceed with the treatment after

informed consent. In contrast to care for transgender youth, which can always leave room for

fertility preservation, many surgical interventions performed on intersex infants – which this law

permits – would permanently impact fertility. In fact, there are often no medical benefits to

surgical interventions performed on intersex infants.

       46.      The legislative findings in the Health Care Ban also claim that “cross-sex

hormones” pose serious health risks including an increase in red blood cells, severe liver

dysfunction, heart attack, stroke, hypertension, increased risk of breast and uterine cancers, blood

clots, gallstones, tumors of the pituitary gland, and elevated levels of triglyclerides in the blood.

All of these risks are rare when this treatment is provided and supervised by a clinician. These

very same risks are present in the exact same way when hormone therapy is used to treat

cisgender individuals. None of these risks are unique to transgender patients. Of the purported

risks identified, the only ones I see regularly are increased red blood count, which is not



10
       Light AD, Obedin-Maliver J, Sevelius JM, Kerns JL. Transgender men who experienced
       pregnancy after female-to-male gender transitioning. Obstet Gynecol. 2014;124(6):1120-
       1127; Maxwell S, Noyes N, Keefe D, Berkeley AS, Goldman KN. Pregnancy Outcomes
       After Fertility Preservation in Transgender Men. Obstet Gynecol. 2017;129(6):1031-
       1034; Neblett MF 2nd, Hipp HS. Fertility Considerations in Transgender Persons.
       Endocrinol Metab Clin North Am. 2019;48(2):391-402.

                                                 -14-
       Case 4:21-cv-00450-JM Document 11-11 Filed 06/15/21 Page 15 of 18




considered a risk as the count generally increased with testosterone to within the range that is

typical for people assigned male at birth, and high cholesterol. For high cholesterol, that is

largely based on family history and is identical in transgender and cisgender patients. All of these

side effects are standard for hormonal medical intervention and each is increased substantially

when treatment is obtained on the black market and not supervised by appropriate clinical

providers.

       47.     Another argument against treatment for transgender youth is the inaccurate claim

in the legislative findings of the Health Care Ban that for those children who “experience distress

at identifying with their biological sex, studies consistently demonstrate that the majority come

to identify with their biological sex in adolescence or adulthood, thereby rendering most

physiological interventions unnecessary.” Adolescents with persistent gender dysphoria after

reaching Tanner Stage 2 almost always persist in their gender identity in the long-term whether

or not they were provided gender affirming care.11 No medical treatment is provided to

transgender youth until they have reached Tanner Stage 2.

       48.     The goal of treatment for gender dysphoria is not to make someone cisgender or

transgender; it is to resolve the distress associated with the disconnect between a person’s

assigned sex at birth and their gender identity. Denying puberty blockers and gender affirming

hormones to a transgender adolescent will not cause the adolescent to “desist” from being

transgender. It will only cause the minor to experience distress from lack of treatment.

       49.     Puberty delaying medication and gender-affirming hormones are only provided

after careful evaluation where a patient is experiencing consistent and persistent gender


11
       Turban JL, DeVries ALC, Zucker K. Gender Incongruence & Gender Dysphoria. In
       Martin A, Bloch MH, Volkmar FR (Editors): Lewis’s Child and Adolescent Psychiatry: A
       Comprehensive Textbook, Fifth Edition. Philadelphia: Wolters Kluwer 2018.

                                                -15-
        Case 4:21-cv-00450-JM Document 11-11 Filed 06/15/21 Page 16 of 18




identification different from their assigned sex and clinically significant distress related to the

incongruence. Each stage of the treatment is carefully evaluated and can be changed at any time

by carefully tapering a patient off of the treatment. In the case of puberty blocking medication,

once stopped, a patient’s endogenous puberty begins immediately. With hormone therapy, once

stopped, a patient’s naturally occurring hormones will continue. This treatment does not make

people transgender; it safely and effectively treats patients with gender dysphoria.

        50.     Treatment for transgender youth and adolescents is safe, effective and essential

for the well-being of transgender young people. My patients who receive medically appropriate

hormone therapy and who are treated consistent with their gender identity in all aspects of life

experience significant improvement in their health. Medical treatment recommended for and

provided to transgender adolescents with gender dysphoria can substantially reduce lifelong

gender dysphoria and can eliminate the medical need for surgery later in life. Providing gender-

affirming medical care can be lifesaving treatment and can improve the short- and long-term

health outcomes for transgender youth.

HARMS OF WITHOLDING OR TERMINATING TREATMENT FOR TRANSGENDER
                YOUTH WITH GENDER DYSPHORIA

        51.     Withholding pubertal suppression and hormone therapy from transgender young

people when it is medically indicated is extremely harmful. As noted above, administration of

pubertal suppression has shown to significantly reduce suicidality in transgender patients. If I

was prohibited from treating my patients with this treatment where it is medically indicated, it

would result in predictable and significant harms, including the at least partially irreversible

changes from endogenous puberty described below.

        52.     From a medical perspective, it is at least as dangerous to withdraw treatment once

it has been initiated as it is to withhold the initiation of treatment. If a clinician is forced to


                                                   -16-
       Case 4:21-cv-00450-JM Document 11-11 Filed 06/15/21 Page 17 of 18




immediately stop pubertal suppression as a result of a legal prohibition on the care, it will cause

patients to immediately resume their endogenous puberty. This could result in extreme distress

for patients who have been relying on the suppression to prevent bodily changes that come with

their endogenous puberty. For a girl who is transgender, this could mean that she would

immediately start experiencing genital growth, body hair growth, deepening of her voice and

development of a more pronounced Adam’s apple. For a boy who is transgender, this could

mean that he would have the initiation of a menstrual cycle and breast growth. These changes

can be extremely distressful for a young person who had been experiencing gender dysphoria

that was then relieved by the initiation of pubertal suppression.

       53.     Additionally, the effects of undergoing one’s endogenous puberty may not be

reversible even with subsequent hormone therapy and surgery, thus exacerbating lifelong gender

dysphoria in patients who would have this treatment withheld or cut off. Bodily changes from

puberty as to stature, hair growth, genital growth, voice and breast development can be

impossible or more difficult to counteract.

       54.     For patients who are currently undergoing treatment with gender-affirming

hormones like estrogen or testosterone, abruptly withdrawing care can result in a range of serious

physiological and mental health consequences. The body takes about six weeks to ramp up

endogenous hormones so if a clinician is forced to abruptly stop treatment, a patient will be

without sufficient circulating hormones at all. This can result in depressed mood, hot flashes, and

headaches. For patients on spironolactone – a testosterone suppressant – abruptly terminating

treatment can cause a patient’s blood pressure to spike, increasing a young person’s risk of heart

attack or stroke. The abrupt withdrawal of treatment also results in predicable and negative

mental health consequences including heightened anxiety and depression.



                                                -17-
Case 4:21-cv-00450-JM Document 11-11 Filed 06/15/21 Page 18 of 18




                              -18-
